Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147332 & (62)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  MICHAEL BEYDOUN,                                                                                                   Justices
           Plaintiff-Appellee,
  v                                                                SC: 147332
                                                                   COA: 304729
                                                                   Wayne CC: 09-026647-NI
  CHARLES BENJAMIN WILLS, JR.,
           Defendant,
  and
  CITY OF DETROIT,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to reopen the case is GRANTED. The
  application for leave to appeal the May 21, 2013 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2014
         d0721
                                                                              Clerk